Exhibit 10.2.4

 



RENEWED AND EXTENDED PROMISSORY NOTE

 



$148,000.00 Frisco, Texas May 22, 2014



 

FOR VALUE RECEIVED, OXYSURE SYSTEMS, INCORPORATED, a Delaware corporation
(hereinafter called "Maker"), promises to pay to the order of FRISCO ECONOMIC
DEVELOPMENT CORPORATION, a Texas corporation (hereinafter sometimes called
"Holder"), at 6801 Gaylord Parkway, Ste. 400, Frisco, TX 75034, or at such place
as the Holder may from time to time designate in writing, the sum of ONE HUNDRED
FORTY-EIGHT THOUSAND AND NO/1OO DOLLARS ($148,000.00) (the “Loan”), in legal and
lawful money of the United States of America.

 

The Loan is subject to the terms and conditions of that one certain Second
Amended and Restated Performance Agreement between Holder and Maker dated
________________, 2014 (the “Performance Agreement”).

 

Interest Rate: The unpaid principal of this Note shall accrue interest from the
date of advancement until maturity at the rate of 0.00% per annum. At maturity,
or in the event of default, interest shall accrue at the default interest rate
(hereinafter defined).

 

Terms of Payment: Principal and interest shall be due and payable as follows:

 

1.Forty-four Thousand Dollars and No/100s ($44,000.00) on or before the
expiration date to complete the Performance Requirements for Incentive No. 3 as
set forth in the Performance Agreement;

 



2.Fifty-two Thousand Dollars and No/100s ($52,000.00) on or before the
expiration date to complete the Performance Requirements for Incentive No. 4 as
set forth in the Performance Agreement; and

 

3.Fifty-two Thousand Dollars and No/100s ($52,000.00) on or before the
expiration date to complete the Performance Requirements for Incentive No. 5 as
set forth in the Performance Agreement.

 



 

 

 

Default Interest Rate: Any principal and/or interest amount not paid when due
shall bear interest at the rate of eighteen percent (18%) per annum. In no event
shall the interest rate and related charges either before or after maturity be
greater than permitted by law.

 

“Default” is defined herein as:

 

(1)Default in the payment of any installment of principal or interest due
hereunder, unless such payment of any installment has been forgiven pursuant to
the terms and conditions set forth in that certain Performance Agreement
executed by and between Maker and Holder;

 

(2)Default in the performance of any of the covenants or provisions of the
Performance Agreement, as amended and restated;

 

(3)The liquidation, termination, or dissolution of any of the undersigned;

 

(4)The bankruptcy or insolvency of, the assignment for the benefit of creditors
by, or the appointment of a receiver for any property of, or the issuance of a
writ of garnishment against Holder requesting a garnishment of all indebtedness
which Holder owes to any party liable for the payment of this Note, whether as
Maker, endorser, guarantor, surety or otherwise;

 

The undersigned and all other parties now or hereafter liable for the payment
hereof, whether as endorser, guarantor, surety, or otherwise, severally waive
all notices of any kind whatsoever, including, but not limited to, demand,
presentment, notice of dishonor, diligence in collecting, grace, notice,
protest, notice of intent to accelerate the maturity, notice of acceleration,
and consent to all renewals and extensions which from time to time may be
granted by the Holder hereof and to all partial payments hereon, whether before
or after maturity.

 

If this Note is not paid when due, or if it is collected through a bankruptcy,
probate, or other court, the undersigned agree to pay reasonable attorneys'
fees, together with all actual expenses of collection and litigation and costs
of court incurred by the Holder hereof.

 

This Note has been executed and delivered in, and shall be construed in
accordance with, and governed by, the laws of the State of Texas. Venue for any
action on this Note shall be in Collin County, Texas.

 

All agreements between the undersigned and the Holder hereof whether now
existing or hereafter arising and whether written or oral are hereby expressly
limited so that in no contingency or event whatsoever, shall the amount paid, or
agreed to be paid, to the Holder hereof for the use, forbearance, or detention
of the money to be loaned hereunder or otherwise or for the payment or
performance of any covenant or obligations contained herein or in any other
document evidencing, or pertaining to the indebtedness evidenced hereby, exceed
the maximum amount permissible under applicable law. If from any circumstances
whatsoever, fulfillment of any provision hereof or other document at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstances the Holder hereof should ever receive an amount deemed to be
interest by applicable law which shall exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the principal amount owing hereunder or to the reduction of any other principal
indebtedness of the undersigned to the Holder hereof, and not to the payment of
interest or if such excessive interest exceeds the unpaid balance of principal
hereof and such other indebtedness, the excess shall be refunded to the
undersigned. All sums paid or agreed to be paid by the undersigned for the use,
forbearance, or detention of the indebtedness of the undersigned to the Holder
hereof shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of such indebtedness until
payment in full so that the actual rate of interest on account of such
indebtedness is uniform throughout the full stated term hereof. The terms and
provisions of this paragraph shall control and supersede every other provision
of all agreements between the undersigned and the Holder hereof.

 



2

 

 

The Note renews and extends the balance of $148,000.00 that Maker owes on a
prior note in the original principal amount of $243,000.00, which is dated April
3, 2007, as renewed and extended in the principal amount of $213,000 on March
22, 2011, executed by OxySure Systems, Inc., a Delaware corporation, and payable
to the order of the Frisco Economic Development Corporation, a Texas
corporation.

 

Dated to be effective ________________, 2014.

 



  OXYSURE SYSTEMS, INCORPORATED, a    Delaware corporation         By:       
Julian Ross, President



  

 

3



 

 